United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 04-2621
                                ___________

Ronnie L. Hankins,                     *
                                       *
            Appellant,                 *
                                       *
       v.                              * Appeal from the United States
                                       * District Court for the
Jeffery Brondel; David Dormire;        * Western District of Missouri.
Welch; Koscinki; Jerry Ellans; Mail    *
Room Personnel; John Doe; James E. *
Kosanke, formerly known as             *
Koscinki; James Ellison, formerly      *
known as James Ellans; Stan Keely,     * [UNPUBLISHED]
                                       *
            Appellees.                 *
                                  ___________

                          Submitted: June 2, 2005
                             Filed: June 8, 2005
                              ___________

Before SMITH, FAGG, and MAGILL, Circuit Judges.
                           ___________

PER CURIAM.
      Missouri inmate Ronnie Hankins appeals the district court’s1 adverse grant of
summary judgment in his 42 U.S.C. § 1983 action. Having carefully reviewed the
record, see Anderson v. Larson, 327 F.3d 762, 767 (8th Cir. 2003) (standard of
review), we affirm for the reasons stated by the district court. See 8th Cir. R. 47B.
                       ______________________________




      1
       The Honorable Scott O. Wright, United States District Judge for the Western
District of Missouri, adopting the report and recommendations of the Honorable
William A. Knox, United States Magistrate Judge for the Western District of
Missouri.

                                         -2-